


EXHIBIT 10.139

 

MICRON TECHNOLOGY, INC.

 

1989 EMPLOYEE STOCK

PURCHASE PLAN

 

 

          The following constitute the provisions of the 1989 Employee Stock
Purchase Plan of Micron Technology, Inc.:

 

          1.       Purpose.  The purpose of the Plan is to provide employees of
the Company and its Designated Subsidiaries with an opportunity to purchase
Common Stock of the Company through accumulated payroll deductions.  It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Internal Revenue Code of 1986, as amended.  The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

 

          2.       Definitions.

 

                   (a)     “Board” shall mean the Board of Directors of the
Company.

 

                   (b)     “Code” shall mean the Internal Revenue Code of 1986,
as amended.

 

                   (c)     “Common Stock” shall mean the Common Stock, $.10 par
value, of the Company.

 

                   (d)     “Company”  shall mean Micron Technology, Inc., a
Delaware corporation.

 

                   (e)     “Compensation”  with respect to any Employee means
such Employee’s wages, salaries, fees for professional services and other
amounts received for personal services actually rendered in the course of
employment with the Company or its designated subsidiaries to the extent that
the amounts are includible in gross income (including, but not limited to,
commissions paid to salesmen, compensation for services on the basis of a
percentage of profits, tips, and bonuses).

 

          Compensation shall exclude (a)(1) contributions made by the employer
to a plan of deferred compensation to the extent that, the contributions are not
includible in the gross income of the Employee for the taxable year in which
contributed, (2) employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee’s gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
(d) other amounts which receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the employee), or contributions made by the
employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the Employee’s gross income);
(e) reimbursements or other expense allowances; (f) fringe benefits (cash and
noncash); (g) moving expenses; and (h) welfare benefits.

 

                   (f)      “Continuous Status as an Employee” shall mean the
absence of any interruption or termination of service as an Employee. 
Continuous Status as an Employee shall not be considered interrupted in the case
of a leave of absence agreed to in writing by the Company, provided that such
leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

 

                   (g)     “Designated Subsidiaries” shall mean the Subsidiaries
which have been designated by the Board from time to time in its sole discretion
as eligible to participate in the Plan.

 

                   (h)     “Employee” shall mean any person, including an
officer, who is continuously employed for at least twenty (20) hours per week
and more than five (5) months in a calendar year by the Company or one of its
Designated Subsidiaries; provided, however, that all employees of an Italian
Designated Subsidiary of the Company shall be considered “Employees” under the
Plan, without regard as to whether they are continuously employed for at least
twenty (20) hours per week or more than five (5) months in a calendar year by an
Italian Designated Subsidiary of the Company.

 

                   (i)      “Enrollment Date” shall mean the first day of each
Offering Period.

 

 

1

--------------------------------------------------------------------------------


 

 

                   (j)      “Exercise Date” shall mean the last day of each
Offering Period of the Plan.

 

                   (k)     “Offering Period” shall mean a period of three (3)
months during which an option granted pursuant to the Plan may be exercised.

 

                   (l)      “Plan” shall mean this Employee Stock Purchase Plan.

 

                   (m)    “Subsidiary” shall mean a corporation, domestic or
foreign, of which not less than 50% of the voting shares are held by the Company
or a Subsidiary, whether or not such corporation now exists or is hereafter
organized or acquired by the Company or a Subsidiary.

 

          3.       Eligibility.

 

                   (a)     Any Employee as defined in paragraph 2 who has been
continuously employed by the Company or any subsidiary of the Company for at
least one (1) consecutive month and who shall be employed by the Company on a
given Enrollment Date shall be eligible to participate in the Plan.

 

                   (b)     Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own stock and/or hold outstanding options to purchase stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or of any subsidiary of the Company, or (ii)
which permits his rights to purchase stock under all employee stock purchase
plans (described in Section 423 of the Code) of the Company and its subsidiaries
to accrue at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of fair
market value of such stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time.

 

          4.       Offering Periods.  The Plan shall be implemented by
consecutive Offering Periods with a new Offering Period commencing on or about
January 1, April 1, July 1, and October 1 of each year commencing on or about
January 1, 1989 or, in the discretion of the committee, April 1, 1989, and
continuing thereafter until terminated in accordance with paragraph 20 hereof. 
Subject to the shareholder approval requirements of paragraph 20, the Board of
Directors of the Company shall have the power to change the duration of offering
periods with respect to future offerings if such change is announced at least
fifteen (15) days prior to the scheduled beginning of the first offering period
to be affected.

 

          5.       Participation.

 

                   (a)     An eligible Employee may become a participant in the
Plan by completing a subscription agreement authorizing payroll deductions in
the form of Exhibit A to this Plan and filing it with the Company’s payroll or
administrative office at least ten (10) business days prior to the applicable
Enrollment Date, unless a different time for filing the subscription agreement
is set by the Board for all eligible Employees with respect to a given Offering
Period.

 

                   (b)     Payroll deductions for a participant shall commence
on the first payroll following the Enrollment Date and shall end on the last
payroll in the Offering Period to which such authorization is applicable, unless
sooner terminated by the participant as provided in paragraph 11.

 

          6.       Payroll Deductions.

 

                   (a)     At the time a participant files his subscription
agreement, he or she shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not less than one percent (1%) and not
greater than twenty percent (20%) of the Compensation which he or she received
on the payday immediately preceding the Enrollment Date, and the aggregate of
such payroll deductions during the Offering Period shall not exceed twenty
percent (20%) of his or her aggregate Compensation during said Offering Period.

 

                   (b)     All payroll deductions made by a participant shall be
credited to his or her account under the Plan.  A participant may not make any
additional payments into such account.

 

                   (c)     A participant may discontinue his or her
participation in the Plan as provided in paragraph 11, but may not otherwise
change, their rate of payroll deductions during the Offering Period.  A
participant’s subscription agreement shall remain in effect for successive
Offering Periods unless revised

 

 

2

--------------------------------------------------------------------------------


 

 

as provided herein or terminated as provided in paragraph 11.

 

                   (d)     Notwithstanding the foregoing, to the extent
necessary to comply with Section 423(b)(8) of the Code and paragraph 3(b)
herein, a participant’s payroll deductions may be decreased to 0% at such time
during any Offering Period which is scheduled to end during the current calendar
year that the aggregate of all payroll deductions accumulated with respect to
such Offering Period and any other Offering Period ending within the same
calendar year equal $21,250.  Payroll deductions shall recommence at the rate
provided in such participant’s subscription agreement at the beginning of the
first Offering Period which is scheduled to end in the following calendar year,
unless terminated by the participant as provided in paragraph 11.

 

          7.       Grant of Option.

 

                   (a)     On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period up to a
number of shares of the Company’s Common Stock determined by dividing such
Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s account as of the Exercise Date by the lower of
(i) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Enrollment Date or (ii) eighty-five percent (85%)
of the fair market value of a share of the Company’s Common Stock on the
Exercise Date; provided that in no event shall an Employee be permitted to
purchase during each Offering Period more than a number of shares determined by
dividing $6,250 by the fair market value of a share of the Company’s Common
Stock on the Enrollment Date, and provided further that such purchase shall be
subject to the limitations set forth in Section 3(b) and 13  hereof.  Exercise
of the option shall occur as provided in Section 8, unless the participant has
withdrawn pursuant to Section 11, and shall expire on the last day of the
Offering Period.  Fair market value or a share of the Company’s Common Stock
shall be determined as provided in Section 7(b) herein.

 

                   (b)     The option price per share of the shares offered in a
given Offering Period shall be the lower of:  (i) 85% of the fair market value
of a share of the Common Stock of the Company on the Enrollment Date; or (ii)
85% of the fair market value of a share of the Common Stock of the Company on
the Exercise Date.  The fair market value of the Company’s Common Stock on a
given date shall be determined by the Board in its discretion; provided, however
that where there is a public market for the Common Stock, the fair market value
per share shall be the closing price for the Company’s Common Stock (or the
closing bid, if no sales were reported) as quoted on any established stock
exchange, including without limitation the New York Stock Exchange (“NYSE”), or
a national market system (or the exchange with the greatest volume of trading in
Common Stock) on the day of determination, as reported by Bloomberg, L.P. or
such other source as the Administrator deems reliable.

 

          8.       Exercise of Option.  Unless a participant withdraws from the
Plan as provided in paragraph 11, his or her option for the purchase of shares
will be exercised automatically on the Exercise Date of the Offering Period, and
the maximum number of full shares subject to option will be purchased for him or
her at the applicable option price with the accumulated payroll deductions in
his account.  The shares purchased upon exercise of an option hereunder shall be
deemed to be transferred to the participant on the Exercise Date.  During his or
her lifetime, a participant’s option to purchase shares hereunder is exercisable
only by such participant.

 

          9.       Paragraph Intentionally Left Blank.

 

10.     Delivery.   Following the Exercise Date of each Offering Period, unless
a participant requests the issuance of a certificate representing the
participant’s shares, the Company shall as soon as practicable record the
participant’s full shares in book entry form.  Upon request from a participant,
the Company shall arrange for the delivery to the participant of a certificate
representing the full shares purchased.  Any cash remaining to the credit of a
participant’s account under the Plan after a purchase by the participant of
shares at the termination of each Offering Period, which is insufficient to
purchase a full share of Common Stock of the Company, shall be returned to said
participant or retained in the participant’s account for the subsequent Offering
Period, as determined by the Company as to all participants for a given Offering
Period.

 

 

3

--------------------------------------------------------------------------------


 

 

          11.     Withdrawal; Termination of Employment.

 

                   (a)     A participant may withdraw all but not less than all
the payroll deductions credited to such participant’s account under the Plan at
any time prior to the Exercise Date of the Offering Period by giving written
notice to the Company in the form of Exhibit B to this Plan.  All of the
participant’s payroll deductions credited to his or her account will be paid to
him or her promptly after receipt of the notice of withdrawal and the
participant’s option for the current Offering Period will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made during the Offering Period.  If a participant withdraws from an Offering
Period, payroll deductions will not resume at the beginning of the succeeding
Offering Period unless the participant delivers to the Company a new
subscription agreement as described in Section 5(a).

 

                   (b)     Upon termination of the participant’s Continuous
Status as an Employee prior to the Exercise Date of the Offering Period for any
reason, including retirement or death, the payroll deductions credited to such
participant’s account will be returned to him or her or, in the case of his or
her death, to the person or persons entitled thereto under paragraph 15, and
such participant’s option will be automatically terminated.

 

                   (c)     In the event an Employee fails to remain in
Continuous Status as an Employee of the Company for at least twenty (20) hours
per week during the Offering Period in which the Employee is a participant, he
or she will be deemed to have elected to withdraw from the Plan and the payroll
deductions credited to his or her account will be returned to him or her and the
option terminated.

 

                   (d)     A participant’s withdrawal from an Offering Period
will not have any effect upon his or her eligibility to participate in a
succeeding Offering Period or in any similar plan which may hereafter be adopted
by the Company.

 

          12.     Interest.  No interest shall accrue on the payroll deductions
of a participant in the Plan.

 

          13.     Stock.

 

                   (a)     The maximum number of shares of the Company’s Common
Stock which shall be made available for sale under the Plan shall be 18,500,000
shares, subject to adjustment upon changes in capitalization of the Company as
provided in paragraph 19.  If the total number of shares which would otherwise
be subject to options granted pursuant to Section 7(a) hereof on the Enrollment
Date of an Offering Period exceeds the number of shares then available under the
Plan (after deduction of all shares for which options have been exercised or are
then outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable.  In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each participant affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.

 

                   (b)     The participant will have no interest or voting right
in shares covered by his or her option until such option has been exercised.

 

                   (c)     Shares to be delivered to a participant under the
Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse.

 

          14.     Administration.  The Plan shall be administered by the Board
of the Company or a committee of members of the Board appointed by the Board. 
The administration, interpretation or application of the Plan by the Board or
its committee shall be final, conclusive and binding upon all participants. 
Members of the Board who are eligible Employees are permitted to participate in
the Plan, provided that:

 

                   (a)     Members of the Board who are eligible to participate
in the Plan may not vote on any matter affecting the administration of the Plan
or the grant of any option pursuant to the Plan.

 

                   (b)     If a Committee is established to administer the Plan,
no member of the Board who is eligible to participate in the Plan may be a
member of the Committee.

 

          15.     Designation of Beneficiary.

 

                   (a)     A participant may file a written designation of a
beneficiary who is to receive any shares and cash, if any, from the
participant’s account under the Plan in the event of such participant’s death

 

 

4

--------------------------------------------------------------------------------


 

 

subsequent to the end of the Offering Period but prior to delivery to him of
such shares and cash.  In addition, a participant may file a written designation
of a beneficiary who is to receive any cash from the participant’s account under
the Plan in the event of such participant’s death prior to the Exercise Date of
the Offering Period.

 

                   (b)     Such designation of beneficiary may be changed by the
participant at any time by written notice.  In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

 

          16.     Transferability of Rights.  Neither payroll deductions
credited to a participant’s account nor any rights with regard to the exercise
of an option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in paragraph 15 hereof) by the
participant.  Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with paragraph 11.

 

          17.     Use of Funds.  All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

 

          18.     Reports.  Individual accounts will be maintained for each
participant in the Plan.  Statements of account will be given to participating
Employees; on no less than an annual basis, promptly following the Exercise
Date, which statements will set forth the amounts of payroll deductions, the per
share purchase price, the number of shares purchased and the remaining cash
balance, if any.

 

          19.     Adjustments Upon Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each option under the Plan which has not yet been
exercised and the number of shares of Common Stock which have been authorized
for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.”  Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

          In the event of the proposed dissolution or liquidation of the
Company, the Offering Period will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the Board.  
In the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, each
option under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, that the participant
shall have the right to exercise the option as to all of the optioned stock,
including shares as to which the option would not otherwise be exercisable.  If
the Board makes an option fully exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Board shall notify
the participant that the option shall be fully exercisable for a period of
thirty (30) days from the date of such notice, and the option will terminate
upon the expiration of such period.

 

 

5

--------------------------------------------------------------------------------


 

 

          The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock, and in the event of the Company being consolidated with or merged into
any other corporation.

 

          20.     Amendment or Termination.  The Board of Directors of the
Company may at any time terminate or amend the Plan.  Except as provided in
paragraph 19, no such termination can affect options previously granted, nor may
an amendment make any change in any option theretofore granted which adversely
affects the rights of any participant, nor may an amendment be made without
prior approval of the shareholders of the Company (obtained in the manner
described in paragraph 22) if such amendment would:

 

                   (a)     Increase the number of shares that may be issued
under the Plan;

 

                   (b)     Change the designation of the employees (or class of
employees) eligible for participation in the Plan; or

 

                   (c)     Materially increase the benefits which may accrue to
participants under the Plan.

 

                   (d)     In the event that the Board determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan by means of the following to reduce or
eliminate such unfavorable accounting consequence including, but not limited to:

 

                             (i)      altering the option price per share for
any Offering Period, including an Offering Period underway at the time of the
change in Purchase Price including an alteration of the option price under
paragraph 7(b) to 85% of the fair market value of a share of the Common Stock of
the Company on the Exercise Date (without a lookback to the fair market value on
the Enrollment Date); and

 

                             (ii)     shortening any Offering Period so that
Offering Period ends on a new Exercise Date, including an Offering Period
underway at the time of the Board action.

 

          Such modifications or amendments shall not require stockholder
approval or the consent of any Plan participants.

 

          21.     Notices.  All notices or other communications by a participant
to the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 

          22.     Shareholder Approval.  Continuance of the Plan shall be
subject to approval by the shareholders of the Company within twelve months
before or after the date the Plan is adopted.  If such shareholder approval is
obtained at a duly held shareholders’ meeting, it may be obtained by the
affirmative vote of the holders of a majority of the shares of the Company
present or represented and entitled to vote thereon, which approval shall be:

 

                   (a)     (1)     solicited substantially in accordance with
Section 14(a) of the Securities Act of 1934, as amended (the “Act”) and the
rules and regulations promulgated thereunder, or (2) solicited after the Company
has furnished in writing to the holders entitled to vote substantially the same
information concerning the Plan as that which would be required by the rules and
regulations in effect under Section 14(a) of the Act at the time such
information is furnished; and

 

                   (b)     obtained at or prior to the first annual meeting of
shareholders held subsequent to the first registration of Common Stock under
Section 12 of the Act.

 

                   In the case of approval by written consent, it must be
obtained by the unanimous written consent of all shareholders of the Company, or
by written consent of a smaller percentage of shareholders but only if the Board
determines, on the basis of advice of the Company’s legal counsel, that the
written consent of such a smaller percentage of shareholders will comply with
all applicable laws and will not adversely affect the qualifications of the Plan
under Section 423 of the Code.

 

 

6

--------------------------------------------------------------------------------


 

          23.     Conditions Upon Issuance of Shares. 

 

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

 

                   As a condition to the exercise of an option, the Company may
require the person exercising such option to represent and warrant at the time
of any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

 

          24.     Term of Plan.  The Plan shall become effective upon the
earlier to occur of its adoption by the Board of Directors or its approval by
the shareholders of the Company as described in paragraph 22.  It shall continue
in effect for a term of twenty (20) years unless sooner terminated under
paragraph 20.

 

 

 

 

 

 

REVISION DATE:  3/8/02

 

 

7

--------------------------------------------------------------------------------

